IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00107-CR

JOHN TREMAINE JONES,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 39,241


                             ABATEMENT ORDER

       Appellant, John Termaine Jones, filed a motion to dismiss his appointed counsel

on appeal. He asserts that he has had no communication with his attorney and would

like the attorney removed from the appeal. In this motion, appellant does not seek the

appointment of new counsel or to represent himself. See Faretta v. California, 422 U.S. 806,

95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975); Fewins v. State, 170 S.W.3d 293 (Tex. App.—Waco

Sept. 7, 2005, ord.).

       Nevertheless, because the Court does not have jurisdiction to grant the relief

requested, this appeal is ABATED to the trial court to have a hearing, within 21 days from
the date of this ORDER, to determine whether appointed counsel should be removed for

good cause, see TEX. CODE CRIM. PROC. ANN. art. 26.04(j)(2) (West 2009) and whether:

        1. appellant seeks to waive his right to counsel and represent himself on
           appeal; or

        2. appellant seeks the appointment of new/other counsel.

        If appellant seeks the appointment of new/other counsel, the trial court must

determine if that motion should be granted or denied. If it is to be granted, new counsel

must be appointed. See id. art. 1.051(d) (West 2005). If the motion is denied, appellant

will be required to proceed on appeal with counsel already appointed. See Stearnes v.

Clinton, 780 S.W.2d 216, 221 (Tex. Crim. App. 1989) (indigent defendant does not have

the right to the appointment of a particular attorney). However, if appellant seeks the

dismissal of existing counsel and seeks to be allowed to represent himself on appeal,

which is his statutory right, see TEX. CODE CRIM. PROC. ANN. art 1.051(f) (West 2005), the

trial court must advise the appellant in accordance with Faretta as applicable to the

appellate process. See Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562

(1975); Fewins v. State, 170 S.W.3d 293 (Tex. App.—Waco Sept. 7, 2005, ord.).

        Supplemental clerk’s and reporter’s records are ORDERED to be filed within 28

days from the date of this Order.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed January 10, 2018
Jones v. State                                                                        Page 2